Mr. Justice Thomas delivered the opinion of the court: On the 8th day of October, A. D. 1924, Herbert Hutchins while proceeding along one of the principal highways known as Michigan City Road, between Michigan City, Indiana, and Chicago, Illinois, at a point about one-half mile south and east of the intersection of said Michigan City road and a street known as 147th Street in Cook County, was thrown, from his motorcycle, due to striking a deep hole in the road. He sustained such injuries that he died the same day. Jennie C. Hutchins, his mother and duly appointed administratrix of his estate has filed a claim of $10,000.00 damages against the State of Illinois. Claimant says that Herbert Hutchins provided the chief means of support for herself, her daughter, Florence Haegerdorn, and two minor grandchildren. And that the deceased came by his death through the negligence of the County Superintendent and the officers of the State Highways of Illinois. That by reason of the death of said Herbert Hutchins the said Jennie C. Hutchins and Florence Haegerdorn have been deprived of their means of support to the damages "of the aforesaid sum. It has been stipulated and agreed by and between the complainant, Jennie C. Hutchins, administratrix of the estate of Herbert Hutchins, deceased, by Defrees, Buckingham, Jones & Hoffman, her attorneys and the State of Illinois by Oscar E. Carlstrom, Attorney General, that the cause be dismissed. It is therefore dismissed as per agreement on file.